 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGradyDelling,Individuallyand Country Boy Mr."D" Corp.d/b/a CountryBoy Markets; Gradyfelling,Individually and Glenwood Inc. d/b/aCountry Boy Markets; GradyDelling,Individ-ually d/b/a Country Boy MarketsandMarkReed,Attorney. Case 16=CA-1254427 February 1987DECISION AND ORDERBy MEMBERS JOHANSEN, STEPHENS, ANDCRAC,RAFTOn 24 September 1986' Administrative LawJudge Thomas D. Johnston issued the attached de-cision. The Respondents. filed exceptions and ,a sup-porting brief, and the General Counsel filed limitedexceptions and a brief in support of her exceptionsand of the judge's decision.The National Labor Relations Board has delegat-ed its -authority in this proceeding to a three-member panel.The Boardhasconsidered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2and to adopt the recommendedOrder.3iThe Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrulean administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis'for re-versing the findings.Sec III,4, of the opinion refers to Store Manager Lonnie Tomlinsonas femaleWe correct this inadvertent error of the judge. We also correctthe opinion to reflect the correct spelling of "perjure," and to indicatethat the accurate citation ofNLRB v. Transportation Management Corp.is462 U.S 393. None of these errors affects our decision.2We agree with Judge Johnston that the Respondents violated Sec8(a)(1) of the Act by discharging Store Manager Kelley because of hisrefusal to commit an unfair labor practice The credited testimony estab-lishes that Kelley was ordered by the Respondents to terminate the em-ployment of all employees who had signed union authorization cardsAfter the, discharges,, Kelley was discharged for refusing to fill out termi-nation slipsshowing pretextual reasons for the discharges of five employ-ees who actually had been fired, on instructions from GeneralManagerDibler, forsigningunion authorization cardsAlthough those dischargesare not before us in this proceeding, on the record before us there can beno doubt that we would find them unlawful if called on to decide theissue,Thus, when Dibler instructed Kelley to prepare the terminationslips, he was trying to persuade Kelley to act in furtherance of the Re-spondents' unlawful activities by preparing false documentation to sup-port the Respondents' position.In decliningto go along with Dibler's re-peated requests for the termination slips, Kelley was refusing to take partany further in the Respondents' unfair labor practices. It is well settledthat an employer violates the Act by discharging a supervisor for refus-ing` to'commit anunfair labor practice SeeParker-Robb Chevrolet,262NLRB 402 (1982), enfd 711 F 2d 383 (D C. Car. 1983). Accordingly,Kelley's discharge violated Sec. 8(a)(1).s The General Counsel requests that the remedy include a visitatorialclause authorizing the Board, for compliance purposes, to obtain discov-ery from the Respondents under the Federal Rules of Civil Procedureunder the supervision of the United States court of appeals enforcing thisOrder Under the circumstances of this case, we find it unnecessary toinclude such a clause and we deny the General Counsel's request'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, GradyDelling, Individually, Country Boy Mr. "D" Corp.and Glenwood' Inc. d/b/a Country Boy Markets,Midwest City, Oklahoma, their officers, agents,successors, and assigns, shall take the action setforth in the Order.Wayne A. Rustin,Esq.,for the General Counsel.CharlesW. Ellis Esq. (Lawrence, Ellis& Harmon, P.A.),of OklahomaCity,Oklahoma,for the Respondents.Mark L.Reed,Esq.,of Del City,Oklahoma,for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at Oklahoma City, Oklahoma, on 8through 10 July 19861 pursuant to a first amendedcharge filed on 29' April 19862 in Case 16-CA-112544 byMark Reed, attorney, and a sixth consolidated com-plaints issued on 26 June.The sixth consolidated complaint, as amended, allegesGrady Delling, Individually and Country Boy Mr. "D."Corp. d/b/a Country Boy Markets; Grady Delling, Indi-vidually and Glenwood Inc. d/b/a Country Boy Mar-kets; and Grady Delling, Individually d/b/a CountryBoy Markets (the Respondents) violated Section 8(a)(1)of the National Labor Relations Act (the Act), by dis-charging Store Manager Everett O.V. Kelley for refus-ing to falsify termination slips in order to establish a pre-text for terminating employees as an integral part of apattern of conduct directed towards employees becauseof their union activities and other concerted, activities forthe purpose of collective bargaining or mutual aid orprotection.The Respondents in their answer as amended denyhaving violated the Act.4The issue involved is whether the Respondents violat-ed Section 8(a)(1) of the Act by unlawfully dischargingStoreManager Kelley for his refusal to commit unfairlabor practices by falsifying termination slips in order-toestablish a pretext for terminating employees because oftheir union activities.On the entire record in this case and from my observa-tions of the witnesses, and after due consideration of theiAll dates referred to are in 1986 unless otherwise stated,z The original charge was filed on 20 March.sCertain other cases,including Cases16-CA-12454, 16-C4-12476,16--CA-12525, 16-CA-12568, 16-CA-12586,16-CA-12617, and 16-CA-12670,which were originally consolidated for hearing with the instantcase,were settled and severed from the instant case, and another case,16-CA-12495,was severed,the charge was withdrawn,and the case wasclosed4While the answer pleads certain affirmative defenses, they do notpertain to the instant case283 NLRB No. 22 COUNTRYBOY MARKETSbriefs filed by the General Counsel and the RespondentssImake the followingsFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSGrady Delling, Individually d/b/a Country Boy Mar-kets, a sole proprietor with an office and place of busi-ness located at Midwest City, Oklahoma, is engaged inthe retail operation of a chain of supermarket stores.Country Boy Mr. "D" Corp., an Oklahoma corpora-tion with an office and place of business located in Mid-west City, Oklahoma d/b/a Country Boy Markets, is en-gaged in the retail operation of a chain of supermarketstores.Glenwood, Inc., an Oklahoma corporation with anoffice and place of business located in Midwest City,Oklahoma d/b/a Country Boy Markets, is engaged inthe retail operation of a chain of supermarket stores.During the 12-month period preceding 26 June, GradyDelling, Individually, Country Boy Mr. "D" Corp. andGlenwood, Inc., d/b/a Country Boy Markets in thecourse of their operations each derived gross revenues inexcess of $500,000 and each purchased and receivedgoods and supplies, valued in excess of $5000, at their su-permarket stores located in the State of Oklahoma direct-ly from sources located outside the State of Oklahoma.Grady Delling, Individually, Country Boy Mr. "D"Corp., and Glenwood Inc. d/b/a Country Boy Marketsare affiliated business enterprises with common officers,ownership, directors, management, and supervisors; havea common labor policy affecting employees; havecommon premises and facilities; hold themselves out tothe public as a single integrated business enterprise; andare a single employer under the Act.Grady Delling,, Individually, Country Boy Mr. "D"Corp., and Glenwood Inc. d/b/a Country Boy Marketseach separately and together are employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union, Local1680 is a, labor organization within the meaning of Sec-tion 2(5) of'the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondents are engaged in the business of operating achain of supermarket stores located at Midwest City,Oklahoma,and vicinity.Included among their officialand supervisory personnel are OwnerGradyDelling,General'Manager over all the stores Wayne Dibler,StoreManager Lonnie Tomlinson,and former StoreManagerEverett O. V. Kelley.7The Charging Party did not submit a briefeUnless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the record,which I credit.7 The four individuals are supervisors under the Act123Although several employees, including Tom Moran,David Link, and Donna Shields, testified Wayne Steven-son held the position of assistant store manager at store 2under Store Manager Kelley and assigned them duties,approved schedule changes for some of them, allowedemployees to leave work early, and made sure employeeswere doing their jobs, Wayne Stevenson described hisauthority over the employees as being only similar tothat of the office clerical employees who worked there.Stevenson, who referred to his position as "sort of assist-ant manager" or "night manager," denied he ever hiredor effectively recommended hiring employees, made thedecision to fire employees, or recommended employeesbe fired. Store Manager Kelley, whom l credit, deniedStevenson held the title of assistant store manager, whichis consistent with Stevenson's testimony, and stated whenStevenson closed up the store at night he would instructStevenson on what to do.Absent as here any showing Stevenson possessed thestatutory indicia of a supervisor within the meaning ofSection 2(11) of the Act,8 I find, contrary to the GeneralCounsel's contention, that Stevenson was not a supervi-sor under the Act.About the latter part of 1985 the Union began an orga-nizing campaign among Respondent's employees. Someof the employees who signed union authorization cardswere Tom Moran, David Ray, David Link, DonnaShields,and Sharmane Black. These employees allworked at Country Boy Markets store 2 under StoreManager Kelley. Moran signed his card on 29 December1985 and on 5 January he accompanied Union OrganizerKaren Wade to a couple of Respondents' other storeswhere they passed out union fliers. According to Wadewhile she and -Moran were at the Glenwood Store sheidentified herself as a union organizer to Tim Dibler9who she believed was either the store manager or assist-ant store manager. Wade overheard Tim Dibler, who shealso talked to about the Union, talking to his father Gen-eralManager Dibler on the telephone telling him theyhad a union organizer in the store and that he wouldkeep her there until Dibler arrived. Afterwards GeneralManager Dibler came to the store and,saw both Moranand. Wade who spoke to him. However, General Manag-erDibler only looked at them without saying anythingand they left the store,General Manager Dibler did not dispute the testimonyof eitherWade or Moran, which I credit regarding thisincident.Besides signing a union authorization card David Linkalso solicited another employee at work to sign a card.The, Respondents were admittedly opposed to theUnion's organizing campaign.Donna Shields stated General Manager Dibler in ameeting held with employees in Store Manager Kelley'sa Sec. 2(11) of the Act defines a supervisor as a person "having author-ity, in the interest of the employer, to hire, transfer, suspend, lay off,recall, promote, discharge,assign,reward, or discipline other employees,or responsibly to direct them, or to adjust their grievances, or effectivelyto recommend such action, ifsuch authority is not of a merely rou-tine or clerical nature, but requires the use of independent judgment "9 Tim Dibler did not testify 124DECISIONS OF THENATIONALLABOR RELATIONS BOARDoffice told the employees not to talk about the union inthe store. Shields, who I credit, denied this was limitedtowhile employees were on duty. General ManagerDibler acknowledged telling employees not to talk aboutthe Union in the store but said he told them not to do iton company time.Wayne Stevenson testified about late December 1985or early January General Manager Dibler, during ameeting atwhich Dibler spoke to Stevenson and anotheremployee with Store Manager Kelley present, mentionedthere had been a bunch of cards being passed aroundabout the Union and he did not care or want to knowwhether theysigned them.However, Diblersaid unlessOwner Delling wanted to go union they were not goingunion.Dibler mentioned they all knew what happened toHumpty10 and Safeway was about to go out of businessinOklahoma because of the Unionso unlessDellingwanted to sign the bottom line they were not goingunion.Undercross-examinationStevenson said whenDibler made the statement Dibler was talking about sign-ing acontract.General Manager' Dibler did not deny the testimony ofWayne Stevenson or StoreManagerTomlinson and Icredit their undisputed testimony along with that ofDonna Shields and find Dibler made the alleged state-ments that they attributed to him.StoreManager Tomlinson testified that about the endof February, shortly after she became storemanager, shewas present at one of themeetingsGeneralManagerDibler held with small groups of employees at whichDibler spoke about the Union. Tomlinson stated whenone of the employees present asked if they would be ter-minated if they signed' a union card, they saidsign andfmd out.Store-ManagerTomlinson, whom I credit, also statedthat shortly after she became a storemanager, she held ameeting with employees during which she mentioned ifthe store did go union they would probably end up clos-ing the -store because their store in particular probablywould not be able to afford it.Tomlinson also acknowledged about the end of Febru-ary or early March when two employees asked her if thestatement Tomlinson had made about closing the store ifthe Union -cameinwas true she informed them it was.According to Tomlinson she had been informed theywould probably close the store down if the Union camein and she admittedpassingthat information on to em-ployees.B. The Discharge of Store, Manager KelleyEverettKelleywas employed by the Respondentsfrom 22 October 1984 to 31 January and held the posi-tion of store manager of store 2.StoreManagerKelley stated he first learned about theunion, organizing campaign fromGeneralManagerDibler,who came to his store and inquired whetherKelley had any extra employees Dibler could send to theGlenwood store to, work. Dibler gave as the reason hehad just fired two employees there, whose names he did10 Humpty Dumptywas the nameof another chain of foodstores andsome of its stores were purchased by the Respondents after they closednot mention, for signingunioncards.Dibler instructedKelley not to tell the employees the reason they werebeing transferred. Kelley,as a resultof this conversation,transferred employee Jimmy Carr to the Glenwoodstore.Kelley also stated Dibler on one occasion told himthat every store they found outwere signing unioncards, they were all going to be fired.According to Kelley in December 1985 Wayne Ste-venson informed him employees Tom Moran, DavidLink, David Ray, Keith Thompson, Donna Shields, andKatherine Johnson hadsigned unionauthorization cards.Later Stevenson told him Sharmane Black and a part-time employee named Brian had also signed cards.Wayne Stevenson acknowledged informing Kelleywhich employees had signed cards.Kelley testified that in JanuaryGeneralManagerDibler came to his store and inquired which employeewas Tom Moran. - Dibler then asked Kelley whether hehad anything on Moran he could fire him for. Kelleydenied having any reason and stated Moran was one ofhis best employees. Dibler, who had a list of names ofemployees to get rid of, then instructed Kelley to fire ev-erybody who signed a union card. Dibler also toldKelley on one occasion that Oleen Dunn, who .workedin the office at store 2, had informed Owner Delling andhimself about the employees who hadsigned unioncards.General Manager Dibler denied telling Kelley he hadfired employees at other stores because of the Union ortellingKelley to fire Tom Moran, Donna Shields, DavidRay, or David Link. According to Dibler, as far as heknew it was Kelley who decided to let them go. I creditKelley rather than ' Dibler, whom I discredit, and findDibler did instruct Kelley to discharge those employeeswho had signed union authorization cards. Apart frommy observations of the witnesses in discrediting Dibler, Ifmd his testimony was contradictory and implausible.Kelley, acting on Dibler's instructions to fire those em-ployees who had signed union authorization cards, statedhe personally fired Tom Moran, David Ray, and DonnaShields for signing union authorization cards. Kelley alsoinstructedWayne Stevenson to fire David Link andSharmane Black forsigning unionauthorization cardsand Stevenson did. Kelley also stated that instead offiringKatherine Johnson for signing a card, he movedher to a job in the bakery because she was thesole sup-port of a large family.Wayne Stevenson acknowledged Kelley had informedhim that General Manager Dibler had instructed Kelleyto fire the employees who had signed union cards.Tom Moran testified he was fired by Kelley on 6 Jan-uary.The reason Kelley gave was Moran- had gotteninto an argument with a checker 3 or 4 weeks -ago.When Moran denied it and told Kelley that was not thereal reasonhe was firing him, Kelley replied all he knewwas what he was being told and indicated Owner bell-ing and General Manager Dibler had told Kelley to fireMoran.David Ray testified he was fired by Kelley on 6 Janu-ary.The reason Kelley gave for firing him was the big COUNTRY BOY MARKETS125men, whom he did not name, weremad because,Ray didnot come in to work the previous Friday. According toRay he had been called to come in to work the previousFriday by Wayne Stevenson. However, it was his sched-uled day off and he had alreadymade plans.On inform-ing Stevenson he could not come in' and the reason, Ste-venson told him it was okay. Ray denied he had everbeen reprimanded about his work attendance.Donna Shields stated on 15 January when she reportedto work Kelley informed her she had been laid off. Thereason Kelley gave was he had been in, a meeting and hehad to lay some employees off becausebusinesswasslow. Although Kelley asked her whether she wanted togo to work in the bakery and she said she did, Kelleynever contacted her.David Link testified that about 7 January, shortly afterhe began work, Wayne Stevenson informed Link he wasgoingto have to let him gobecausehe had called in sicka couple of times and he was too slow. Stevenson alsosaid it wasnot his idea to let Link go.Link acknowledged he had called in sick a couple oftimes but denied he had been reprimanded for it orwarned he would be terminated. Link also admitted thaton a couple of occasions when General Manager Diblerpreviouslymanagedthe storeDibler had told bothWayne Stevenson and himself they needed to speed up.However, Link was not warned he would be terminatedif he did not speed up.Sharmane Black stated on 15 January she was in-formed by Wayne Stevenson she was fired. The reasonStevenson gave was because Black had burned the cook-ies.Stevenson also said Store Manager Kelley had toldStevenson to fire Black.About a week and a half later Black credibly statedwithout denial that she called Owner Delling and in-formed him she had notsigned a unioncard because sheneeded a job. Delling then asked Black whether' she wassure shehad not signed a card. After Black assured Dell-ing she had not, Delling told Black he would see whathe could do about getting her job back and he wouldcontact her. Delling then asked Black if she knew whowas giving outnamesfor the people. Black deniedknowing who was giving out names so the union peoplecould contact them. Black was rehired a few days later.Both Store Manager Kelley and Wayne Stevenson,who said he acted on Kelley's instructions in firingDavid Link and Sharmane Black, admitted the reasonsthey gave to Tom Moran, David Ray, Donna Shields,David Link, and Sharman Black for firing them werefalse reasons and that the real reasons for their dischargewere because they had signed 'union=authorization cards.Immediately following a meeting of the store manag-ers at the Tradewinds Motel, at which Respondents' at-torneys informed them how to conduct themselvesduring theunionorganizing campaign that had alreadystarted,Owner Delling and, General Manager Diblerheld a separatemeetingwith the 'storemanagers—Duringthis second meeting Store Manager Kelley statedDellingsaid they were his stores and he Would run them as hewanted to and it was just like the old saying that the bas-ketball player that did not foul was not a very goodplayer and they were going to foul a lot and carry on asusual.Store Manager Tomlinson, who attended the meet-ing, alsosaidDellingexplained what they could or couldnot do, during which he madea statementto the effect itwas goingto be like basketball players and to be a goodbasketball player you had to foul, and if need be hewould foul. Tomlinson denied Delling was just sayingthey were going to beaggressive.Owner Delling acknowledged mentioning a basketballplayer fouling. However, Delling's version was he men-tioned even the professional basketball players foul andsaidwhile they may occasionally, but not intentionally,do it themselves, they were still going to run their storesand managethem as they knew how to manage them.According to Delling he also said they were going toplay by the rules.I credit the testimony of Store Managers Kelley andTomlinson rather than Delling concerning the statementsmadeby Delling.Besidesmy observations of the wit-nesses indiscreditingDelling,his testimony was both im-plausible and contrary to that of other supervisory per-sonnelof the Respondents.StoreManager Kelley testified that after the meetingended, General Manager Dibler instructed him to fill outtermination slipson the people he had fired. Kelley re-fused telling Dibler he was not going to fill them out andperjure himself in front of the National Labor RelationsBoard.Kelley acknowledged Dibler did not tell himwhat to put on thetermination slips;however, he knewDibler did not want him to put on there it wasbecausetheysigned a union card.According to Kelley, prior to that time the Respond-ents did not requireterminationslips for discharges andhe had never prepared any previously or been asked to.GeneralManagerDibleracknowledgedinstructingKelley to prepare termination slips listing the reasonswhy he fired Tom Moran, David Ray, and David Link,but denied telling Kelley to falsify the information.Dibler admitted that the use of termination slips did notbegin untilsometimeinJanuary.This occurred onadvice of counsel after a charge had been filed about themiddle of January regarding Tom Moran''s discharge.About 2 days later Dibler asked Kelley in personwhether he had filled the termination slips out andKelley informed Dibler he had not.According to Kelley, every 2 or 3 days on about adozen occasions, including both on the telephone and inperson, Dibler asked him whether he had the terminationslipsready whereupon' he informed Dibler he had notand said he was not going to fill them out.The last time Kelley stated he was asked for the termi-nation slipswas on 30 January. On that occasion a girlfrom the office named' Jeanniecameto the store thatmorning and informed ' Kelley that Dibler had sent herthere to see if Kelley had filled out the termination slipsand told Kelley if he had not she was supposed to callDibler right back. Kelley told her to tell Dibler he wasnot going to fill them out and perjure himself in front ofthe National Labor Relations Board.Wayne Stevenson also stated there were several tele-phone calls from Respondents' office asking for the ter-minationslips from Kelley and, on one occasion, an 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDoffice girl came to the store and asked for them.Steven-son also stated Kelley had told him Dibler wanted termi-nation slips for the discharged employees but Kelley toldStevenson he did not want to write them because if thecases ever came to court he would have to perjure him-self on the stand because the letter would be a lie.GeneralManagerDibler acknowledged requestingKelley on 6 to 10 occasions to deliver the terminationslips to him.However, he stated Kelley always repliedhe did not have time or to check with Kelley in a day ortwo. Dibler denied Kelley ever said he was not going tofurnish them until the day he discharged Kelley.To the extent the testimony of Kelley and Dibler con-flicts, I credit Kelley for reasons previously stated.On 31 January Kelley was discharged by Dibler.Kelley stated on that occasion Dibler first reminded himof a conversation they had about a month ago in whichKelley had asked Dibler whether he was going to befired.ilDibler then said he finally remembered to askDelling about it and Delling had said to go ahead andterminateKelley and let them make a change. Thereason Dibler gave Kelley for discharging him was poorinventory.Dibler'sversion of the discharge conversation waswhen he went out to discharge Kelley that day he firstasked Kelley whether he had the termination slips. Kel-ley's response was he had them but in a safe deposit boxand would produce them when the time was necessary.Dibler then said he and Owner Delling had talked anddecided to make ' a change because Kelley had askedDibler previously if he was going to be fired and hadmentioned moving into a house and had heard rumorsand knew he was going to get fired.I credit Kelley's version of the discharge conversationrather than Dibler, whom I have previously discredited.Following Kelley's discharge he'was replaced by JeffHolmquist who was manager of store 7.C. Respondents' DefenseGeneralManager Dibler testified the reasons, StoreManager Kelley were given for being discharged werebecause he was overstocked on inventory and operatingat a loss.While these were the reasons that led to thedecision Dibler stated, there were other reasons includ-ing Kelley did not come up and sack groceries when hewas supposed to, he would not work in the office or runa register, and his inability as a store manager.The reasons Owner Delling gave for Kelley's dis-charge were he was continuously overbuying and wasnot making any progress in cutting inventory down andthey just had too much excess inventory.General Manager Dibler stated that in November 1985he and Owner Delling first talked about dischargingKelley and made the decision to do so but then decidedto wait until after the holidays were over because Kel-ley'swife wasill.WhileOwner Delling testified he firstconsidered discharging Kelley in October or November11According to Kelley about a month earlier he wanted to move intoa house but first talked to Dibler to make sure-he was not going to bedischarged because of a rumor he had heard about his being discharged,which Owner Delling had already denied1985 but did not act then becauseKelley'swife was -illand the holidays were coming up he,unlikeDibler,stated he was hoping Kelley would come around and doa better job, which he denied Kelley did.Delling testified that beginning about August or Sep-tember 1985 he talked with Kelley on several occasionsabout Kelley's excess inventory and how much overbuy-ing Kelley was doing. According to Dibler, carrying ahigh inventory makes it hard to make a profit and resultsin damages.Dibler also stated on different occasions he counseledKelley about his inventory. During June 1985 Dibler saidthe inventory was $30,000 to $35,000 too high and he in-formed Kelley that Kelley needed to cut it down. How-ever by October 1985 instead of decreasing the inventoryithad increased another $30,000 for a total of $185,000.Both Delling and Dibler stated that about October1985 they met with Kelley at which time Delling tookaway Kelley's right to make purchases for the storewithout Dibler's approval.According to Dibler after this meeting at Delling'ssuggestionapproximately $35,000 to $40,000 worth of in-ventory at Kelley's store was then returned between 5October 1985 and 4 January to the Flemming Companyor transferred to other stores of the Respondents.Respondents'records, as indicated by a summary takenfrom them,reflect store 2's average weekly sales wereapproximately $29,147 and the inventory on hand therewas approximately $155,713 on 22 June 1985; $185,587on 5 October 1985; $142,968 on 4 January; and $134,962in February.12The summary also reflects the inventory for store 6,which is the only other store with comparableaverageweeklysalesof approximately $28,335, was approximate-ly $123,290 on 5 October 1985 and $110,659 on 4 Janu-ary.However, the record does not reflect what the in-ventory was on 22 June 1985 or February.GeneralManager Dibler acknowledged inventory isnormally higher around holidays such as Thanksgivingand Christmas in order to meet customers'demands.The Respondents presented several employees whopreviously worked under StoreManagerKelley.,BarbaraConley, who previously managed a store for the Re-spondents, stated while she worked in the office underKelley, Kelley would not do anything that needed to bedone such as checking, carrying out groceries, takingcare of the-front end, or scheduling, and caused frictionamong employees by telling one employee somethingabout the other employee. Conley also described .theback room as being so full of inventory a person couldhardly get through it.Jimmy Carr claimed while working under Kelley atstore 2, as compared with periods he worked underother store managers there, the back stock was growingand Kelley was overordering because it was piling up inthe back. Carr also said Kelley would not help out withchecking, when it was needed. Carr acknowledged hehad never been a store manager or ordered inventory.1 t General Manager Dibler stated this inventory was conducted 1 Feb-ruary. COUNTRYBOY MARKETS127Eric Russell claimed under Manager Kelley the backroom was overstocked with inventory whereas underStore Manager Holmquist it is now way down.AlthoughRussell stated he ordered inventory for his frozen foodsdepartment, he acknowledged he did not order inventoryfor theentire store.Neva Moseley,who worked as assistant store managerat store 2 under several managers,includingLarryWilder,Wayne Dibler,and Kelley, stated while Kelleywas manager there was a lot of stock in the back room,the shelves were stocked from the floor to the ceiling,and when trucks came in they did not have anywhere toput the stock.UnderDibler and Wilder,however, theydid not get stuff in they did not need and what merchan-dise they got in it wentrightto the shelf or on the floor.Moseley acknowledged the store manager was theperson responsible for ordering inventory for the entirestore.Both Owner Delling and GeneralManagerDibler ad-mitted having knowledge about the Union's attempt toorganizeRespondents'employees and they were con-cerned and took actions to prevent it. However,Delling,on being asked whether Kelley's involvement or conductin the union organizing drive had anything to do withhis decision to discharge Kelley,responded by denyinghe had any knowledge of Kelley having anything to dowith itin any way.Neither Delling nor Dibler specifical-ly denied that Kelley's refusal to fill out termination slipson those employees Kelley discharged for signing unionauthorization- cards had anything to with his discharge.Store Manager Kelley admitted he had been counseledby GeneralManager Dibler for carrying too high an in-ventory and Dibler wanted it down before the end of theyear.However,Kelley denied his inventory was highduring the latter part of December 19,85 through his dis-charge in late January,and statedin fact by4 January itwas down $40,000. Kelley also stated a lot of inventoryhad been taken out of his warehouse by Owner Dellingand General Manager Dibler and he never saw where hehad been given creditfor it.Kelley denied his store waslosing money on the inventory.Kelley also denied he had ever been reprimanded forhis job performance or everWarned he would be dis-charged because of a bad inventory.Besides having a charge on his behalf filed with theBoard,Kelley also filed a chargewiththe ' Equal Em-ployment Opportunity Commission against the Respond-ents alleging his discharge was based on age discrimina-tion.D. Analysis and ConclusionsThe General Counsel contends the Respondents violat-ed Section 8(a)(1) of the Act by unlawfully dischargingStoreManager Kelley, a supervisor under the Act, forrefusing, to falsify termination slips in order to establish apretext for terminating employees because of their unionactivities and in effect discharged Kelley for his refusalto commit unfair labor practices. The Respondents denyhaving violated the Act and assert Kelley was dis-charged for overstocking on inventory and operating ata loss, not performing his duties, and his inability as astore manager. The Respondents in their brief denied theGeneral Counsel had proved Kelley was fired because herefused to author a false record intended for Respond-ents personnel file.Section 8(a)(1) of the Act prohibits an employer frominterferingwith, restraining, or coercing employees inthe exercise of their rights guaranteed in Section 7 of theAct.The law is well settled that an employer violates Sec-tion 8(a)(1) of the Act by discharging a supervisor for re-fusing to commit unfair labor practices because such dis-charge interferes with the exercise of employees' Section7 rights coupled with the need to ensure that even statu-torily excluded individuals may not be coerced into vio-lating the law.Parker-Robb Chevrolet,262 NLRB 402,404 (1982); andAdvertiser'sMfg.Co., 280 NLRB 1185(1986).Where motivation" for discharge is at issue in casesalleging violation of Section 8(a)(1) of the Act the Gen-eral Counselmustmake a prima facie showing sufficientto support the inference that protected activity by em-ployees was a motivating factor in an employer's deci-sion to discharge -them and the employer then has theburden of showing the employees would have been dis-charged absent the protected activity.Wright Line,251NLRB 1083, 1089 (1980),' enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982), approved inNLRB v. TransportationManagement Corp.,459U.S.1014 (1982). Direct evidence of discriminatory motiva-tion ' is not necessary to support a f nding; of discrimina-tion and such intent may be inferred from the record as awhole.Heath International,196 NLRB 3113 (1972).The findings supra establish that Store ' ManagerKelley, a supervisor under the Act, acting on specific in-structions from General Manager Dibler to discharge allthe employees at his store who had signed union authori-zation cards, discharged employees Tom Moran, DavidRay and Donna Shields and had, Wayne Stevenson dis-charge David Link and Sharmane Black all because theyhad signed union authorization cards. Dibler and OwnerDelling had been told which employees had signedcards. Both Kelley and Stevenson orally gave those em-ployees false reasons for their, discharges in order to con-ceal'the real discriminatory reasons for discharging them.Following their discharges,which occurred during 6through 15 January, Dibler instructed Kelley to fill outwritten termination slips on the employees he had dis-charged.Kelley refused, informing Dibler that he wasnot going to purger himself in front of the. NationalLabor RelationsBoard.While Dibler did not instructKelley what reasons to put on the termination slips, itwas, obvious Dibler was not seeking to have the recordsshow the employees were actually fired because theysignedunion authorization cards.Moreover,whenKelley told Dibler he refused because he was not goingto purger himself, Dibler did not assure him he did nothave to. Despite repeated requests by Dibler up until theday, beforeKelley's discharge forKelley to furnishDibler with thetermination slipsfor the discharged em-13 The motivation at issue here is whether Kelley was discharged forrefusing to commit unfair labor practices as contended by the GeneralCounsel or for cause as the Respondents argue in their brief. 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees,Kelley steadfastly refused to furnish them sayinghe was not going to fill them out or purger himself infront of the National Labor Relations Board.It is clearthatDibler,by his demands to get Kelley,who refusedto prepare falsified records to conceal the fact the Re-spondents had discharged five employees for signingunion authorization cards, sought to have Kelley commitfurther unfair labor practices.The Respondents'claims that Kelley was dischargedbecause of overstockinginventoryand operating at aloss, not performing his duties,and his inability as a storemanager are unpersuasive,not supportedby the evi-dence, and are rejected.AlthoughKelley's store didhave a high inventory and Kelley was counseled aboutit,Respondents'own records reflect it substantially de-creased between 5 October 1985 and 1 February. Whilesome of the decrease was attributed to shipping andtransferring stock elsewhere, this occurred before thefurther decrease in inventory between 4 January and 1February.Moreover if, as Respondents assert,Kelley'sright to make purchases without Dibler's approval wasrevoked in October'1985 it appears from that time onDibler was aware of and approved Kelley's actions in or-dering inventoryfor thestore.Insofar as the other rea-sons givenfor Kelley's discharge are concerned no pro-bative evidence was presented to support them.The re-quired duties of a store manager for the Respondentswere never fully defined and Kelley denied that hisstore,which Respondents'own records show had aver-age weeklyearnings of approximately$29,147,was oper-ating at a loss.Based on the foregoing findings as discussed andhaving rejected Respondents'defense, I am persuadedand fmd the Respondents violated Section 8(a)(1) of theAct by discriminatorily discharging StoreManagerKelley, a supervisor'underthe Act,on 31 January be-cause he refused to commit unfair labor practices underthe Act bypreparing termination slips showing false rea-sons for the discharges of five employees who were dis-charged for signing union authorization cards.I furtherfmd thereasons given by the Respondents for discharg-ing Kelley were mere, pretexts to conceal the discrimina-tory reason for his discharge.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents set forth in sectionIII, above,found to constitute unfair labor practices oc-curring in connection the operations of the Respondentsdescribed in section I, above,have a close, intimate, andsubstantial relationship to trade, traffic,and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.2.UnitedFood and Commercial Workers Union,Local 1680 is a labor organization within the meaning ofSection 2(6) and(7) of the Act.3.By discharging Everett Kelley,a supervisor undertheAct,on 31 January 1986 for refusing to commitunfair labor practices thereby interfering with the exer-cise of employees'rights under Section7 of the Act, Re-spondents violated Section8(a)(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondents have engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) of theAct, Ishall recommend that they cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act.Accordingly, the Re-spondents shall be ordered to offer immediate and full re-instatement to Everett Kelley,or if that job no longerexists,to a substantially equivalent job without prejudiceto his seniority and other rights and privileges and makehim whole for any loss of earnings and other compensa-tions he may have suffered as a result of his discriminato-ry discharge on 31 January 1986.Backpay shall, be com-puted in accordance with the manner prescribed inF.W.Woolworth Co.,90 NLRB 289 (1950),with interest asprescribed inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsis Plumbing Co.,138 NLRB 716 (1962).The Respondents shall be ordered to remove fromtheir files any references to the discriminatory dischargeof Everett Kelley herein found and to notify'him, inwriting,this has been done and evidence of their unlaw-ful conduct will not be used as a basis for future,person-nel actions against him.The General Counsel's request that the remedial orderinclude a visitatorial clause authorizing the Board toengage in discovery under the Federal Rules of CivilProcedure to enable it to monitor compliance with theBoard'sOrder as enforced by the court of appeals is re-jected on the grounds the Board does not provide fordiscovery procedures in its proceedings and there is noshowing that under the circumstances presented heresuch a clause is necessary.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed14ORDERThe Respondents,GradyDelling,Individually, Coun-tryBoy Mr."D" Corp.,andGlenwood Inc. d/b/aCountry Boy Markets, MidwestCity,Oklahoma, theirofficers, agents, successors, and assigns, shall1.Cease and desist fromCONCLUSIONS OF LAW1.Grady Delling, Individually, Country Boy Mr. "D"Corp., and Glenwood Inc. d/b/a Country Boy Marketsare employers engaged in commerce within themeaningof Section 2(6) and (7) of the Act.14 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. COUNTRY BOY MARKETS129(a)Discharging supervisors for refusing to commitunfair labor practices thereby interfering with the exer-ciseof employees' rights under Section 7 of the Act.(b) In any like or relatedmannerinterfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Everett Kelley immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent job without prejudice to his se-niority and other rights and privileges and make himwhole for any loss of earnings and other compensationshe may have suffered by reason of his discriminatory dis-chargeon 31 January 1986 in themannerset forth in theremedy section of the decision.(b)Remove from their files any references to the dis-charge of Everett Kelley herein found to be unlawfuland notify him, in writing, this has been done and evi-dence of their unlawful conduct will not be used as abasis for future personnel actions against him.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backay due under theterms of this Order.(d) Post at all of their stores located at Midwest City,Oklahoma, and -vicinity copies of the attached noticemarked "Appendix."15 Copies of the notice, on formsprovided by the Regional Director for Region 16, afterbeing signed by the Respondents' authorized' representa-tive, shall be posted by the Respondents immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondents -to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply.IT IS FURTHER ORDERED that with respect to Case 16-CA-12544 the sixth consolidated complaint, as amended,is dismissed insofar as it alleges unfair labor practices notspecifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our supevisors for refusing tocommit unfair labor practices thereby interfering withthe exercise of employees' rights under Section 7 of theAct.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Everett O. V. Kelly immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent job without prejudiceto his seniority and other right's and privileges and WEWILL make him whole for any loss of earnings and otherbenefits he may have suffered by reason of our discrimi-nation against him, with interest.WE WILL remove from our files any references to thedischarge of Everett O. V. Kelley herein found unlawfuland WE WILL notify him, in writing, this has been doneand evidence of our unlawful conduct will not be used asa basis for future personnel action against him.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice'reading "Posted by Order of the Nation-al Labor RelationsBoard" shallread "Posted Pursuant to a Judgment ofthe UnitedStates'Court of Appeals Enforcing an Order of the NationalLabor RelationsBoard."GRADY DELLING, INDIVIDUALLY, ' COUN-TRY BOY MR. "D" CORP., AND GLEN-WOOD INC. D/B/A COUNTRY BOY MAR-KETS